 In the Matter Of POULTRYMEN'S SERVICE CORPORATIONandUNITEDCANNERY,AGRICULTURAL,PACKING AND ALLIED' WORKERS OFAMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZA-TIONSCase No. C-1997.-Decided-May 29, 1942Jurisdiction:poultry and dairy feed, milling industry.Unfair Labor Practices:Interference, Restraint, and Coercion:anti-union statements ; urging employeesto bargain independently of union.Collective Bargaining:majority established by petition and membership cards-refusal to bargain in good faith : by its outright refusal to meet and negotiate,and its blunt.challenge to strike, although union's majority was not questioned;by bad faith on part of its representative authorized to bargain with the unionwho self-imposed limitations upon his authority to negotiate ; and by variousother activities which showed, an intent to discontinue negotiations with theunion and to avoid effective recognition of the union-strike provoked andprolonged by continued refusal to bargain.Discrimination:refusal to reinstate unfair labor practice strikers in a groupRemedialOrders: employer ordered to bargain collectively with union; reinstate-ment of strikers upon application with back pay, ordered.Mr. Theodore W. Kheel,for the Board.-Mr. Howard Ewartandof Toms River,N. J., for the respondent..111r.William Robbins,of Camden, N. J., andMr. Leonard H. Gold-smith,of Newark, N. J., for the Union.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Cannery,Agricultural,Packing and AlliedWorkers of America, affiliatedwith the Congress of Industrial Organizations,, herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Fourth Region (Philadelphia,Pennsylvania), issued its complaint, dated August 26, 1941, againstPoultrymen's Service Corporation, Toms River, New Jersey, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce,41 N. L. R. B., No. 96.444 POULTRYMEN'S SERVICE CORPORATION445within the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearingthereon were duly served upon the respondent and the Union.With respect to the unfair labor practices the complaint, asamended at the hearing, alleged in substance (1) that on September29, 1940, and at all times thereafter, the Union has been the exclusiverepresentative of the employees of the respondent within a unitappropriate for the purposes of collective bargaining and that inOctober and November 1940, and at all times thereafter, the respond-ent refused to bargain collectively with the Union as the exclusiverepresentative of all such employees; (2) that from about October 1to October 21, 1940, the respondent urged, persuaded, and warned itsemployees to relinquish their union activities, and disparaged theUnion as a bargaining agent; (3) that the respondent discouragedmembership in the Union by discharging 25 named employees onOctober 21, 1940, and by thereafter refusing, on request, to reinstate17 of them, because they had joined and assisted the Union and hadgone on strike on October 21, 1940, in protest against the respondent'sunfair labor practices; (4) that on and after October 21, 1940, therespondent urged, persuaded, and warned its employees to relinquishmembership in the Union and to refrain from union activities, dis-paraged the Union and its effectiveness as a bargaining agent, andattempted to coerce its employees to forego a suit they had jointlyinstituted under the Fair Labor Standards Act, and (5) that by theforegoing acts the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.'On September 10, 1941, the respondent filed its,answer, denyingthe alleged unfair labor practices, and affirmatively averring that itwas not engaged in commerce within the meaning of the Act; thaton October 19, 1940, the employees of the respondent designatedone Edward W. Haines as their representative for collective bargain-ing and thereafter designated one Montfort G. Miller as such repre-sentative, and that in January 1941 the respondent entered into anagreement with such representatives and with the strikers terminatingthe strike.Pursuant to notice, a hearing was held from September 15 to Sep-tember 18, inclusive, at Toms River, New Jersey, before James C.Paradise, the Trial Examiner duly designated by the Chief TrialExaminer.The Board and the respondent were represented by coun-sel,and the Union by its representatives.All participated, in theThe`complaintfurther alleged,in substance,that by the acts enurirerated in. (1) and(2), above, therespondent provoked a strike among,its employees, and that by the actsenumerated in (3) and(4) the respondent caused the strike to be prolonged. 446DECISIONSOF NATIONALLABOR RELATIONS -BOARDhearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the close of the Board's case the re-spondent moved for dismissal of the complaint on jurisdictionalgrounds.This motion was denied.At the close of-the hearing, theTrial Examiner granted a motion by counsel for the Board to con-form the pleadings to the proof.During the course of the hearing,the Trial Examiner ruled upon other motions and upon objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.At the conclusion ofthe hearing, the parties were afforded an opportunity to submitbriefs and to argue orally before the Trial Examiner.Neither ofthe parties presented argument.The respondent submitted a briefto the Trial Examiner.The Trial Examiner thereafter filed his Intermediate Report datedOctober 27, 1941, copies of which were duly served upon the parties,in which he found that the respondent had engaged in 'unfair laborpracticeswithin the meaning of Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the Act.He accordingly recommended thatthe, respondent cease and desist from engaging in the unfair laborpractices and that it take certain affirmative action to effectuatethe policies of the Act.The Trial Examiner further recommendedthat the complaint be dismissed insofar as it alleged that the re-spondent had discharged its striking employees on October 21, 1940.On January 29, 1942, the respondent filed exceptions to the Inter-mediate Report and a brief in support of the exceptions.Pursuantto notice, a hearing was held before the Board on March 12, 1942,atWashington, D. C., for the purpose of oral argument.The re-spondent was represented by counsel and presented argument.TheUnion did not appear.The Board has considered the brief and theexceptions to the Intermediate Report and, insofar as the exceptionsare inconsistent with the findings, conclusions, and order set forthbelow, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTPoultrymen's Service Corporation, a New Jersey corporation, hasits office and principal place of business at Toms River, New Jersey,where it is engaged in the milling and retaining of poultry and dairyfeeds.In the conduct of its business the respondent uses corn, barley,oats, ,,andwheat.During the, year 1940, the 'respondent purchased 'POULTRYMEN'S SERVICE CORPORATION447.267,500 'bushels of corn, 14,000 bushels of barley, 128,000 bushels of,oats, and 113,750 bushels of wheat, for which it paid $393,134.50.All.of said grain was purchased and shipped from States other than New.Jersey to, the respondent's plant.Approximately 50 percent of thegrain purchased by the respondent is ground into feed, the remainderbeing resold without further processing.During 1940, the respond-ent sold and distributed all of its products to poultry farmers andothers within the State of New Jersey.We find, contrary to the contention of the respondent, that the re-spondent is engaged in commerce within the meaning of the Act.2H. THEORGANIZATION INVOLVF,bUnited Cannery, Agricultural, Packing and Allied Workers ofAmerica is a labor organization affiliated with the Congress of In-dustrial Organizations.It admits to membership employees of, therespondent.III. THE UNFAIR LABOR PRACTICESA. The appropriates unitThe complaint alleges, and the TrialExaminerfound, that allemployees of the respondent, excludingsalesmenand supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining.The respondent excepts to the inclusion within the unitof its four office employees listed on the pay roll, respectively,as sec-retary, bookkeeper, order clerk, and posting clerk, and maintainsthat they should be excluded because of their access to the respond-ent's records and other confidential information.3We have held thatemployees are to be excluded from the bargainingunit onthe ground3 SeeN. L. R. h.v.Suburban Lumber Company,121 F. (2d) 829(C C A 3),enf'gas mod.Matter of Suburban Lumber CompanyandInternational Brotherhood of Team-sters,Chauffeurs, Stablemen and Helpers of America,Local Union No.676, 3 N- L. R B.194, cert. denied 312 U. S. 678;N. L. R B. v. Robert S. Green,Inc.,125 F.(2d) 485(C.C.A. 4)enf'gMatter of RobertS.Green,IncorporatedandUnited ConstructionWorkers Organizing Committee,33 N L R. B. 1184;Wilson &Co.Inc. v. N. L. R. B,124 F. (2d) 845(C. C. A 7),enf'gMatter of Wilson&Co., Inc.andUnited PackinghouseWorkers pf America,LocalNo 49, C.I0, 30 N L. R. B. 3143 In tbis'regard, the respondent alleged in its brief that following the strike of October21, the strikers had given the respondent's feed formulas to other feed dealers to enablefarmers who refused to cross,the picket, line an opportunity to obtain the proper feedwithout danger of throwing their flocks into a moult—and that such formulas could havebeen obtained only from the private,records of the respondent"through the connivanceof the office employees"There is no evidence in the record,however, that the feed fur-nrulas:were obtainable only' from the private records of the respondent,or that suchformulas,in fact, were given to.other,feed dealers.The only evidence relating to theabove allegations of the respondent appears in a circular distributed by the employeesto ,the stockholders prior to the October 21 strike, inwhich the statement was madethat the employees were"investigating the possibility of insuring the full supply offeed of the proper formulas to all farmers should a strike be forced upon us." 448DECISIONS-OF NATIONALLABOR RELATIONS BOARDof the confidential nature of their employment only if they haveaccess to confidential information which relates directly to the prob-lem of labor relations, and that the possession of importantinforma-tion is of itself not sufficient to justify deprivation of the right tocollective bargaining.4Other than is implied in their pay-roll des-ignations, the record contains no specific information as to the dutiesof the respondent's office employees.While it may be assumed thatthe bookkeeper, order clerk, and posting clerk haveaccess to impor-tant information, the normal duties of such employees seldom relatedirectly to the problem of labor relations.We shall include themwithin the unit.As to the respondent's secretary, however, it is areasonable inference that her duties would include the handling ofcorrespondence and other confidential information pertaining directlyto the respondent's labor relations.Accordingly, we shallexcludeher from the unit.'We find that all of the respondent's employees, excluding secre-taries, salesmen, and supervisory employees, at all times materialherein constituted, and they now constitute, a unit, appropriate forthe purposes of collective bargaining, and that said unit insures toemployees of the respondent the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatesthe policies of the Act.B. Representation by the Union of a majority in the appropriate unitIn the latter part of September 1940, 15 of the respondent's em-ployees in the appropriate unit signed a petition in which they ex-pressed a desire to organize a "workers union."Walter Huhn, theemployee who circulated the petition, thereafter communicated withLeonard Goldsmith, at that time executive secretary of the NewJersey Industrial Council of the C. I. 0., and obtained union mem-bership cards.By September 28, 1940, 16 of the respondent's em-ployees had signed such membership cards, and by* October 4, 1940,,8 additional employees had signed cards." , On the afore-mentioneddates, there were 24 employees in the appropriate unit.We find that on September 28, 1940, the Union was, and at all, timesthereafter-bas been, the duly designated representative of a majority4 SeeMatter of Warner,Bros.Pictures,Inc.,et al. andWarner Bros.AssociatedOfficeEmployeesofGreaterNew, York,35 N L.R.B. 739;Matterof CreameryPackage`Manufacturing, Company(Lake Mills Plant)andSteelWorkers Organizing Committee;C I0., 34 N.L. R. B. 108.6Edna Stewart,Mildred Rosenberg,Edna Goodman,and Frances Miller,are listed assecretary,bookkeeper,order clerk, and posting clerk,respectively, on the respondent'spay roll of October 3,1940.O The parties stipulated the authenticity of 'the signatures and dates appearing on theunion membership cards.- POULTRYMEN'S SERVICE CORPORATION449of, the . employees in the appropriate -unit and that, by virtue ofSection 9 (a) of the Act, was and is therefore the exclusive repre-sentative of all the employees in such unit for the purposes of collec-tive bargaining.?C. The refusal to bargain and the strikes 'o f October 3 and October21, 1940; the alleged discharges on October 21, 19410On September 30 the Union informed the respondent by letter thatithad been designated as bargaining representative by a majorityof the employees, and requested a meeting for the purpose of negoti-ating a contract.Harry K. Bisbee, ,president of the respondent,,testified that upon the receipt of this letter he asked his foremanand one other employee if they knew of "anything in the wind" andwhether the employees were dissatisfied.Upon being answered inthe negative, he,replied to the Union by letter dated October 2, 1940,stating as follows :Your letter of September 30th receivedand contents noted.I would like tostate for your information that we have a committee representing our employeesthat meet with the management from time to time and up to thisdate no requesthas been made that has not been carefullyconsidered and satisfactory arrange-ments made.Therefore,itwould be a waste of your time as well'as the writers to arrangefor an appointment .8Upon receipt of the above letter on October 3, Goldsmith, the unionrepresentative, telephoned Bisbee and again asked for a meeting,callingBisbee's attention to the requirements of the Act.Bisbeerefused to meet with the Union's representatives, whereupon Gold-smith stated that the respondent's attitude left the Union no alter-native but to strike.Bisbee challenged the Union to strike.Withinan hour all of the respondent's employees with exception of the7We hereinafter find that the employees on several occasions acted independently ofthe Union, appointing Edward. W. Haines as their representative on October 19, 1940, -to negotiate with Page, a stockholder, and Leet, the respondent's plant' manager, andon January "7, 1941, designated Montfort G. Miller as their nominal agent in negoti-ating an agreement with the respondent.We further find, however, that such action bythe employees occurred after the respondent had committed unfair labor practices'designed to,,discouragemembership and activity in the Union.Accordingly,whateverdefection from union membership may be indicated by the independent action of the'employees, it does not affect the above finding that on September 28, 1940, and thereafter,theUnion was the duly chosen representative of the respondent's employees.SeeN. L. R. B v Bradford Dyeing Ass'n.,310 U. S. 318, rev. and rem. 106 F. (2d) 119(CC.A. 1), vacating in part and failing to enforceMatter of Bradford' DyeingAsso=cietion(U. S. A.) (a Corporation)andTextileWorkers' Organizing Committee of the0 1. 0 , 4 NL.R B 604;International Association of Machinists v. N. L. R. B.,311U. S 72; aff'g 110_F. (2d) 629 (App. D 'C ), enf'gMatter of The'Serrick Corp.andInt'lUnion, United Automobile Workers of America, etc.,8 N: L. R. B. 621.'Bisbee's testimony establishes that there had never actually been a representativecommittee chosen by the employees for the purpose of collective bargaining or theadjust-ment of grievances.463892-42-vol. 41-29 450DECISIONS OF NATIONAL LABOR RELATIONS- BOARDoffice force, were on strike.The office employees joined the strikersthe following morning.aOn the morning of October 4, Goldsmith and the union shop- com-mittee met with Bisbee, Max Leet, director and manager of the re-spondent's plant, and Chris Miller and David A. Veeder, directorsof the respondent.The respondent asked for the Union's demands,and Goldsmith replied that they had not yet been formulated, butthat the immediate demand of the Union was for recognition and anagreement by the respondent to negotiate.A temporary agreement'was finally arrived at for the purpose of settling the strike. Itprovided for recognition of the union grievance committee, immedi-ate establishment of a seniority list and promotions on the basis ofseniority, no discharge or lay-off except for refusal of an employeeto perform his duties or for gross insubordination, no discrimina-tion because of union activity, and the commencement of contractnegotiations on October 7.This temporary agreement was to expireon October 20, 1940.The respondent's representatives informed theUnion that any agreement reached would be subject to ratification bythe stockholders.Immediately following the execution of the temporary agreement,the- Union submitted its demands, including a union shop, check-off,5-day 40-hour week, time and one-half for overtime, 8 holidays withpay, vacations with pay, substantial wage increases, seniority,, griev-ance machinery, and sick leave.Veeder informed Goldsmith that therespondent's earnings and financial structure did not permit thepayment of the wages demanded by the Union, to which Goldsmithreplied, "We are not unreasonable.We don't expect you to paymore than your earnings and financial structure -would permit." Itisclear that the respondent understod that the Union's proposals,formulated hastily on October 4, were intended only as a basis fornegotiations.The strikers returned to work on the afternoon ofOctober 4.-At a special meeting of the Board of Directors on the., night ofOctober 4 Veeder was selected as the respondent's representative "tonegotiate with the strikers or/and with their representatives." 10OnOctober 7, the respondent issued a call for a special meeting ofstockholders to consider the labor situation at the plant."Veederprepared the notice of meeting, which read, in part,' as follows :sThe above findings are based upon the mutually corroborative and contradicted testi-mony of Goldsmith and BisbeeVeeder, an attorney, also appeared at the 'bearing as of counsel for the respondent.The stockholders are local poultry farmers and'comprise,the principal market for therespondent's grain and feedPrior to its, incorporation, the respondent's businessas runas a cooperative, the members of the cooperative being di awn from the same group as nowconstitute the respondent's stockholders0 POULTRYMEN'S SERVICE CORPORATION451,Itmay be that our period of usefulness is over.War pre-paredness is being taken advantage of by some labor agitators tocreate unrest.Labor trouble may be a serious factor in the future.If our company is dissolved now, what assets we have will beavailable for distribution among the stockholders.If we are to have an increasing amount of labor trouble, suchassets as we have remaining may soon be dissipated.In any event it is your capital that is directly concerned andyour present management feels that the ultimate decision shouldlikewise be yours.We would like your decision upon the follow-ing alternatives that have occurred to us.1.Shall we recognize the Union and accede to their requests,with such modifications, if any, as the Union may decide to make,prior to our stockholders meeting?2.Shallwe dissolve our corporation, pay our debts, andthereafterdistribute such funds as may remain pro rateamong our members?3.Shall we dissolve our present corporation and organize inplace thereof a co-operative of such of our members as are stillconsumers of feed, and operate with our own help on a greatlyreduced scale?4.Shall we refuse to recognize the Union and call upon thelaw to protect us, and resume business on whatever reduced scalewe may find necessary?A pertinent question that confronts us is, can we meet compe-tition and prosper under Union domination. The consumerpays all bills, but will the consumer in the price placed on hisbag of feed, pay increased wages to our employees and helpsupport the C. I. O. by such fees, dues, and assessments as maybe placed upon our men, and which is likewise eventually paidby the consumer?On October 8, Veeder and other representatives of the respondentmet with Goldsmith, John Hess, another, union representative, andthe shop committee.At this meeting the Union submitted a formalcontract proposal embodying its demands, and asked for a counter-proposal.Veeder stated that he had not yet received complete datafrom his auditor regarding the respondent's financial status and thathe was not yet in a position to submit a counterproposal-OnOn October 11, Veeder sent Goldsmith a letter setting forth theresult of the auditor's report, showing the amount paid for salariesand wages during the preceding 10 years, the respondent's net, profitsduring that period, and the dividends paid to preferred and commonstockholders.The letter also stated that Veeder was having diffi- 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDculty in framing a counterproposal which would meet substantiallythe Union's demands and yet have a reasonable chance ofacceptanceby the stockholders; and suggested that the Union recedefrom itsrequest for shorter hours and increased pay.On October 14, Veeder again met with Goldsmith, Hess, and theshop committee, and submitted a counterproposal.This counterpro-posal provided for no changes in wages, hours, vacations, or overtime,but deferred consideration of such changes until the financial con-dition of the company should permit the payment of a 6 percentdividend on its common stock. It also provided for exclusion ofoffice employees from the appropriate unit.Veeder's proposal didprovide, however,for a unionshop, 7 holidays with pay, seniority,and union grievance machinery.Though differing from the pro-visions on these matters contained in the Union's proposed contract,Veeder's proposals were not unreasonable.Goldsmith pressed forsome concessionon the so-called economic demands of the Union,but Veeder stated that the respondent could offer no concession what-ever on wages, hours, or vacations. In submitting the counterpro-posalVeeder informed the union representatives that itwas tentativeonly, and subject to the approval of the stockholders.The meetingof October.14 ended inconclusively and no arrangements were madefor a further meeting.On the evening of October 18, the stockholders' meeting was held .2The stockholders adopted a resolution formulated and sponsored byVeeder, which provided that the demands of the Union for inclusionof the office force in the appropriate unit, the union shop,seniority,and job security, consultation of the Union on discharges, prohibitionof the use of employeesin classificationsother than theirown, andthe check-off', were "unconditionally rejected."'The resolution fur-ther provided that the officers of the respondent should make everyeffort to keep the mill in operation, and should said effort fail, thatthe respondent dissolve forthwith.The Board of Directors wasinstructed, "to work out a fair and equitablearrangementwith suchof its menasmay return to work by Monday morning next at8, a.m." 13Finally, it provided that a study be made of the possi-bility of paying a wage dividend to the employees depending uponthe respondent'searnings.The stockholders' resolutionmade no"The Union shop committee and Hess, the'union representative, were present at therespondent'splant and sought admittance to the meeting,the shop committee havingPreviously 'been advised that it might attend.Bisbee offered to admit the shop com-mittee, but refused to allow Hess,an 'outsider,"to attend.The shop committee refusedto attend without Hess."Prior to the meeting,the stockholders had received circulars distributed by therespondent's employees urging acceptanceof the Union's demands and stating that planswere in progress for a strike pending the decision of the stockholders at the meeting. POULTRYMEN'S SERVICE CORPORATION453mention whatever of the contract proposals of the Union which.werenot unconditionally rejected.On the morning of October 19, Huhn, Collins, and Gatsch, themembers of the shop committee, were approached by Jean Hecht,who performed a small amount of trucking for the respondent, andinterested themselves in the settlement of the labor dispute.Ac-cording to Huhn and Collins, Hecht and Page advised the committeemembers to abandon the Union, to which they stated the townspeoplewere opposed, and suggested that the employees get together and at-tempt to negotiate the best possible agreement with the respondent,independently of the Union.14Page offered his own services 'forthe purpose of effecting such an agreement.When the committee-men expressed doubt as to Page's authority to bind the respondentto an agreement, Hecht suggested that Page secure the necessaryauthorization.Page then went to Leet, the plant manager, told himof his conversation with the union committee, and asked if he couldbe put in . a position to deal with them.Leet replied that "he waswilling,"-and Page reported to, the shop committee-that Leet hadauthorized him-to proceed.The committeemen then told Page andLeet that they would have a meeting of the employees that afternoonto determine their desires with respect to proceeding independentlyof the Union, and that following such meeting, they would meet withLeet and Page at the plant. Leet said that he would be waitingfor them.15Early that afternoon, Huhn met with Veeder:Veeder presentedHuhn with a copy of the resolution-adopted by the stockholders andadvised him that he_ could not act outside the scope of the resolution.Huhn then told Veeder that the employees were to meet that after-j noon and that he would inform Veeder the following morningwhether the employees would "form a company union or stay withthe CIO."Huhn, however, did not tell Veeder of the meeting sched-uled for that evening, with Leet and Page.Later in the afternoon,the employees met at Huhn's home, where they agreed to proceedindependently of the Union, in accordance with Page's suggestion.They-then retained a local attorney, Edward W. Haines, to representthem in the negotiations to follow that evening.On the evening'of October 19, the employees gathered in the plant,and' the committeemen and Haines met, with, Leet' and Page. , Haines14Hecht denied that the Union was mentioned during his conversation with `the com-mittee.Page, however,admitted that there was some' discussion concerning the Union,and neither he nor Hecht specifically denied making the statements attributed to them.We find, as did the Trial Examiner, that Page and Hecht made the statements substan-tially as attributed to them by Huhn and Collins.InFrom the first bargaining conference on October 4, Let had consistently advocatedunion recognition by the respondent,and was regarded by the employees as their friend. 454DECISIONS OF NATIONAL LABOR RELATIONS -BOARDtestified that at the very outset Leet stated that the respondent wouldnot deal with the C. I. O. and that it would go into dissolution andliquidate before it would bargain with the C. I. O. Leet deniedhaving made such statements.We find, as did the Trial Examiner,that Leet made the statements attributed to him by Haines.Theparties then proceeded to negotiate concerning wages, hours, andworking conditions upon the assumption that the employees were acting independently of the Union, Leet, as he testified, told`the em-ployees that he would stand by any commitments made that night;and would stake his position upon their acceptance by the respond-ent.Leet agreed among other things to a 15 percent increase inwages, a week's vacation with pay for employees with 2 years ormore of service, holidays with pay, a check-off, and the creation'ofgrievancemachinery.The parties were unable to complete theirdiscussions although they conferred until the early hours of themorning of October 20, the- day on which the temporary agreementbetween the respondent and the Union was to expire. In order toforestall a strike before their negotiations were completed, they ex-ecuted an agreement on the reverse side of the temporary agreementof October 4, extending the term of said agreement until October 26,1940.This extension agreement purported to be between the re-spondent, represented by "Max Leet, Mgr.," and "Reg. V. Page,Representative," on the one hand, and "Employees of Poultrymen'sService Corporation" by the shop committee, on the other.Accord-ing to Haines, mention of the Union in the extension agreement wasdeliberately avoided.On the morning of the 20th Huhn informed Veeder of the meetingheld the night before and the execution of the extension agreement.Veeder on this occasion did not impugn the authority of Leet andPage to act for the respondent.When the employees came to the plant on October 21 they were metby Hess, the union representative.There had been no representa-tives of the Union in Toms River over the week end.The employeestold him what had occurred in the meantime, and he advised themthat they would have no protection if they %vent to work under a"company- union."The employees congregated outside the plant,and Haines was summoned by Page. After his arrival, the shopcommittee; Haines, and Hess conferred with Veeder in the plant.16Veeder handed Haines a copy of the stockholders' resolution, whichHaines had not previously seen. After reading the resolution,Haines stated that it negatived everything which had been agreedto on the preceding Saturday night, and by its terms "forbade even16 S.gmficantly, Veeder at first objected to Hess'presence at the conference, but finallypermitted him to attend. POULTRYMEN'S SERVICE CORPORATION455a company union." 11Veeder stated that Leet and Page had hadno authority to make concessions to the employees, and that he wasbound by the terms of the resolution.Haines told Veeder that hisattitude made a strike necessary, but Veeder reiterated that he couldnot act outside the scope of the resolution.Haines, Hess, and theshop committee then left the plant and' reported to the employeeswhat had taken place.The employees voted unanimously to strike.Within a short time, Page came out of the plant and delivered a mes-sage from Veeder to the effect that if the employees did not return:to work in 10 minutes, their places would be filled."'The strikersdid not return, and shortly thereafter established a picket line.D. Conclusions regarding the events to October 21, 1940We find, as did the Trial Examiner, that the entire record revealsa refusal on the part of the respondent to recognize and bargain ingood faith with the Union. The respondent's outright refusal tomeet with the union representatives preceding the October 3 strikecannot be -justified, as the respondent contends in its brief, by theFailure of the Union to present proof of its majority representation.The respondent, in replying to the Union's request for a conference,indicated no desire. to allay any uncertainty that the Union repre-sented the majority it claimed, but instead it countered with theassertion; admittedly false, that the respondent's employees alreadyhad a committee to represent them. The second attempt of theUnion to arrange a conference met with a like refusal to negotiateand a blunt challenge to the Union to strike. In order to obtainrecognition, the Union had no alternative but to accept the challenge.Accordingly, we find that the strike of October 3 was provoked bythe respondent's refusal to bargain. If the respondent had there-after entered intobona fidenegotiations with the Union, the goodfaith of its asserted doubt concerning the representative status ofthe Union as excusing its prior refusal to bargain would be less opento question.But this it failed to do.19 In submitting counterpro-posal's to the Union which were subject to the stockholders' approval,Veeder deliberately limited his statutory authority as the bargainingrepresentative selected by the respondent's Board, of Directors.'°11While the resolution did not specifically forbid recognition of a union of any kind,Haines' observation is not inconsistent with a reasonable interpretation of its generalintentisOn November 1, 1940, the respondent published a newsparer article in which it stated,inter abba,that "Neither on October 21, nor October 22, nor at any other time, nor atthe present time, has the Company discharged any of its former employees " ,.i°The respondent states in its brief that if Goldsmith, the union representative, chosethe' "costly and inconsiderate method" of calling a strike ' to reveal its majority repre-sentation, it should be understood that thereafter "be and his C. I. 0. affiliate wouldbe viewed with extreme distiust "20At the hearing, counsel for the respondent asked the Board to take judicial notice ofthe corporation law of the State of New Jersey which provides . "The business of everycorporation shall be managed by its Board of Directors . . .See footnote 23mfrs. 456DECISIONS ' OF', NATIONAL LABOR RELATIONS BOARDSuch self-imposed limitation of authority by the bargaining repre-sentative of the respondent in itself evinces an intent to evadebonafilenegotiations with the Union.21Veeder's duplicity in offering thecounterproposals becomes more apparent, however, when viewed inthe light of the prior notice to the stockholders prepared by him.The tone and content of the above notice are obviously anti-union.The reference to "labor trouble," the implication that dissolutionmight be preferable to such labor trouble,, and the use of the term"Union domination" as synonymous with recognition of the Union,make it evident that the purpose of the notice was to influence thestockholders to choose the fourth alternative suggested therein, torefuse to recognize the Union, and we so find. It is thus obviousthat when Veeder was going through what appeared on its face tobe a genuine attempt to reach an agreement with the Union, he hadalready taken steps to render such effort ineffective.That Veeder's notice to the stockholders achieved its purpose isshown in the subsequent adoption by the stockholders of theresolu-tionwhich Veeder himself formulated and sponsored.We find,as did the Trial Examiner, that the resolution vitiated the counter-proposal of October 14, and was obviously intended,to end all furthernegotiations with the Union.While not all of the Union's demandswere rejected, the resolution's unconditional rejection of the' moresubstantial portion thereof, and its failure to offer counterproposalson the remainder, left no basis for the resumption of negotiationsthat would be 'acceptable to the Union.Cognizance of this fact is -evidenced in the resolution itself, by the stockholders' assumptionthat a strike would 'ensue, anassumption implicit in , the stock-holders' instruction ,to the Board of Directors to workout an "ar-rangement" with the employees who returned to workas usual thefollowing Monday morning.This proposed resort to individual bar-gaining manifestsan intention .to evade the duty contemplated bytheAct to continue negotiations with the designated bargainingrepresentative at all times, including during the progressof a strike.22Such instruction, together with the direction to dissolve the corpo-ration if all efforts to keep the mill in operation failed, were clearly21 SeeMatter of WebsterManufacturing,Inc.andAmerican Federation of Labor onBehalf of International Association of Machinists,Local No. 1346 (A. F. L.),et at., 27.N. L. R. B. 1338.22Matterof Jacob A.Hunkele, Trading as Tri-State Towel Service of the IndependentTowel Supply CompanyandLocal No 40 United Laundry Workers Union,7 N.L.R. B.1276;Matter of Louisville Refining CompanyandInternational Association,Oli'Field'Gas Well andRefineryWorkers of America,4 N. L.R. B. 844, enf'd as mod,NL. R. Bv.Louisville Refining Co.,102 F. (2d) 678(C.C.A. 6),cert.denied 308 U. S 568;Matter of Hopwood'Retinning Company, Inc. and Monarch Retinning Company, Inc.andMetalPolishers,Buffers,Platers and Helpers International Union, Local No. 8, andTeamsters Union, LocalNo.584,,4N.,L. R. B.922, enf'd as mod,N. L.R. B. v. HopwoodRetinning Co.,98 F.(2d) 97(C. C. A. 2). POULTRYMEN'S SERVICE CORPORATION457,indicative of-the respondent's intent to discontinue negotiations withthe Union and, in effect, constituted a second challenge to the Unionto strike.Further evidence of the respondent's efforts to avoid negotiating'a contract with the Union is to be found-in the activities of Leetand Page and the statements made by them to the employees onOctober 19.Veeder's tacit acceptance of the foregoing activities,ofPagee and Leet, his objection to the presence of the union representa-tive on the morning of the strike, and his insistence upon observanceof the stockholders' resolution on that occasion '23 likewise are factorswhich convinceus, asthey did the Trial Examiner, that the respond-ent was determined to avoid effective recognition of the Union asthe bargaining representative of its employees.We find that the respondent, from October 4 to 21, 1940, inclusive,refused to bargain collectively with the Union as the exclusive repre-sentative of its employees in,an appropriate unit with respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment, thereby caused the strike on October 21, 1940, and interferedwith, restrained, and coerced its employees, in the exercise of therights guaranteed in Section 7 of the Act.We ' further find that the respondent is responsible for the state-ments . made by Leet and Page, on October 19 concerning therespondent's opposition to the C. I. O., and for their activities ininfluencing the employees to organize and bargain collectively inde-pendently of the Union.Leet, as a director and plant manager, hadauthorized Page to negotiate for the respondent, and the authorityof either Leet or Page to enter into the extension agreement of Oc-tober'19 on its behalf was at no time disclaimed by the respondent.We find, therefore,, that by the aforesaid statements and activities ofLeet and Page, the respondent interfered-with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act._In view of the respondent's published 'statement following the'strike- that.'at no time had, it discharged its' striking employees, 24we find, as did the Trial Examiner, that Veeder's message to thestrikers 'at the commencement of the' strike to the effect that theirplaces would be filled' if they did not return to' work, "was merelya tactical maneuver designed 'to break the strike.We find that theCounsel for the respondent stated at the hearing,"From my pointofd view, thatresolution adopted by the stockholders, has some value perhaps as advisory or expressingthe sentiment 'of the'stockholder^ butI do notthink it" wasin, any sense binding on the[Board of Directors.They did not need the resolution of 'the stockholders to act norwere they legally'bound by anything the stockholders might decide because the stock-holders are not the business*managers+.of; the ;corporationThat is a responsibilityvested by law in the Board of Directors themselves."See footnote 20,supra._24 See footnote 18,supra. 458DECISIONS OF NATIONAL LABOR_ REILATIONS BOARDrespondent 'did not discharge its striking employees on October 21,1940.E. The events following the commencement of the strike; furtherrefusal to bargain; the refusal to reinstate the strikers; the strikesettlement of January 8, 1941.The first conference between the respondent and the Union afterthe commencement of the strike took place on October 27, 1910, whenVeeder met with the shop committee, Haines, and Dahl, an official ofthe Union.Veeder again maintained that his authority was limitedby the terms of the stockholders' resolution. In discussing the reso-lution, the union representatives indicated that the Union mightforego its demand, fora check-off, and modify the demands regardinglay-offs for economy and work by employees in classifications otherthan their regular ones, to conform to the respondent's existingpractice, and that an agreement on wages was possible on the basisof the 15 percent increase offered the men by Leet on October 12,provided that an accord was reached on other points.Veeder,`how-ever, refused to agree to the closed shop, the job security demandcontained in the Union's contract proposal, and the right of theoffice employees to be members of the Union.In a letter written to Haines on October 28, the day following theabove conference, Veeder requested the Union to modify its demandsto the fullest possible extent, so that they might be resubmitted tothe stockholders at a meeting to be called "as soon as our bylawswill permit."Veeder further stated that even assuming that anacceptable formula could be worked out for submission to the stock-holders, "the present management will do so only on condition thatin the interval the Union will agree to refrain from continuing itsboycott, that is, its endeavor to induce our customers to refrain frombuying feed from us, and that they will likewise refrain from anythreats, show of force, or, any act of intimidation whatever to anyof our employees or customers, and with the picket line reduced sothat it will ' not interfere with business."Veeder also reiterated therespondent's position regarding the office employees, as follows :Every member, of,the Board of Directors that I have spoken tois adamant on point number 1.They will go out of business, ifthere be no other alternative, before they will accede to the de-mands that our office employees, who are assistants 'to--our, exec-utives and with full access to -our records and confidentialinformation, be incorporated into the Union.Our Executiveforce and their assistants must owe allegiance to the managementonly.I /POULTRYMEN'S SERVICE CORPORATION459In reply, Haines advised Veeder on October 28 that "the Shop Com-mittee, after discussing the matter with the men,does not feel thatconcessions should be made for the authority of the Board of Di-rectors asyou stated,is limited by the previous action of the stock-holders."On November 6, 1940, Haines, Dahl; Goldsmith,and the shop com-mittee again met with Veeder to discuss the settlement of the strikeand the negotiation of an agreement.The principal subject discussedat this meeting was the reinstatement of the strikers, the Union ask-ing that the respondent reinstate them in a body,discharging, ifnecessary, new employees hired since the commencement of the strike.The respondent refused to do this, takingthe position,as testified byVeeder, that when the new employeeswere hiredthey were toldthat if their work was satisfactory"theywould be kept on as longas the company needed them and they desired to work."However,the respondent offered to reinstate five or six of the strikers and to fillany vacancies which might arise in the future from among such em-ployees.Accordingto theundeniedtestimony of Haines,Dahl, andGoldsmith, which we credit,the respondent also stated that anystrikers who returned to work would return as new employees.Between November 6 and November 29, 1940, additional confer-ences took place for the purpose of effecting the reinstatement of thestrikers.The respondent persisted in its refusal to discharge em=ployees hired since the commencement of the strike in order to accom-plish the reinstatement of the strikers,and refused the Union'sdemands for reinstatement of all the strikers.On November 14, five of the strikers returned to work.On No-vember 15, the respondent offered to reinstate six additional strikingemployees and to pay those not reinstated the difference between $20and their unemployment compensation for a period of 6 weeks there-after.This offer was discussedwithHaines and the shop committeeon November29.Veedertestified that on this occasion Haines statedthat "there had been so much controversy"that some of the strikershad obtained other jobs, and that only five or seven of the strikersdesired to be reinstated.It appears from Leet's testimony,however,that the respondent offered to reinstate two designated women officeemployees, 'and "any five"men that the Union might select. Therespondent also repeated its previous offer to pay those not reinstatedthe difference between their unemployment compensation and $20 or$22 perweek for aspecified period.The strikers rejected the pro-posed,settlement.While it appears from .the,above testimony ofVeeder that Haines,may have made some statement concerning aspecified number of the strikers desiring reinstatement,it is apparentfrom Leet's testimony in this regard,the respondent's offer to make 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain cash payments to those not reinstated, and the strikers' re-jection of the proposed settlement, that neither the respondent northe strikers had receded from their original positions, i. e., that therespondent would not reinstate all the strikers in a group, and thatthe Union would not accept the reinstatement of a lesser number.25Additional but futile attempts to settle the strike were made betweenNovember 29, 1940, and January 8, 1941.On January 7, 1941, the strikers designated Montfort G. Miller, alocal citizen, as their representative with a view toward terminatingthe'strike and facilitating the payment of unemployment compensa-tion to the strikers, some of whom were in financial straits.26OnJanuary 8, Miller and the individual striking employees entered into,an_ agreement with the respondent.27The agreement in substanceprovided for the termination- of the strike, the withdrawal of therespondent's objections to the payment of unemployment compensa-tion to the strikers, and the preservation of the rights of the em-ployees to maintain a suit which they had instituted in November1940 against the respondent for compensation allegedly due themunder the Fair Labor Standards Act for overtime work.2815The respondent's position regarding the reinstatement of the strikers and thenegotiation of a contract with the Union is clearly stated in a letter written by Veederon November 27, 1940, to W. F. Cann, Commissioner of Conciliation for the State ofNew Jersey, reading in part as follows :Ihave again discussed the -strike situation vvrth the members of our Board ofDirectors,' and have briefly told them of the matters discussed at our conferenceand your thought that the strike might be settled if you could assure Mr. Dahl ofthe C. 1 O. that there is a possibility of the 16 men now remaining on strike beingtaken back in a group. It is the feeling of the members of the Board with whom Ihave talked that a conference on that basis would accomplish nothing, and wouldmerely result in prolonging the stiike.There has been no change in the feeling of any of the members of the Boardthat they must keep' faith with the new employees, and because of- the vigorousmanner in which the strikers have promoted and advanced their boycott, the Companyisnot left with sufficient business to take care of all of the old and new employeesat the present time....The Company has not been able to get.any authoritative ruling as to whetheritdoes or does, not come under the provisions of . . . the National Labor RelationsAct.We now feel that we had better get these legal questions determined before wecomplicate the situation further by entering. into new contracts which may or maynot be'subject to the supervision of the National Labor Relations Board.We have beenadvised by Counsel that in his opinion that Act does not apply to our Company, whomake no sales in any amount whatever without the State, of New Jersey. Certainlywe should know whether we do or do not come under these laws before we makefurther contract and commitments which will vitally affect us if we come underthe provisions of these statutes . ..When these legal questions are disposed of,and we know where we stand insofar as the law is concerned, I shall be happy toask for your further assistance as occasion may require.'The payment of unemployment compensation had been. withheld because of objectionsfiled by the respondent.'7Pursuant to an understanding between Haines and Veeder, Miller had been selectedby the employees to act only nom'inally' as their representative.Haines actually repre-sented the strikers in the preparation of the above agreement.'This suit was brought by one of the strikers individually and on behalf of otherstriking employees and was instituted by the attorney for the strikers. In this regard,the agreement mole specifically provided that the respondent "Is not obligated by this POULTRYMEN'S SERVICE CORPORATION461Following .the execution of the January 8agreement,two of thestrikers, Delmar Combi and Woodrow Matthews, were given employ-ment by the respondent.According to the undenie i testimony ofCombi, which we credit, shortly after his reinstatement on February14, 1941, he was asked by both Leet and Veeder to drop his suitunder the Fair Labor Standards Act, Veeder -telling him that, in thewords of Combi, "he didn't think he could keep me onas long asmy suit was pending against the company." Similarly, Matthewstestified,without contradiction, that about 2 weeks after his rein-statement in February 1941 Bisbee asked him to drop his suit againstthe respondent and said that he would have to let Matthews go if,he did not do so.'F: Conclusions regarding the events subsequent to October 21, 1940Veeder's continued insistence upon acting as little -more than anintermediary between the Union and the stockholders, despite thefact that he was properly authorized to negotiate for the respondent,placed an insuperable obstacle in the way of collective bargaining.0We have already pointed out the evasive strategy patent in Veeder's-initial limitation of his,authority prior to the strike, and it is equallysequent negotiations with the Union.The falsity of the respondent'sposition that the Board of Directors was powerless to act is clearlyrevealed in Veeder's letter to Haines on October 28.The statementtherein that the "management" would submit to the stockholders ah"acceptable formula" for settlement of the strike only upon the Union'sabandonment. of its boycott and picket line, and the threat of dissolu-tion by the Board of Directors rather than permit representation',of the office employees by the Union, constitute an admission andcoercive utilization by, Veeder of his true authority as the respond--ent's;representative.Moreover, the respondent's insistence that itsemployee refrain from boycotting and effective picketing was tanta-mount to,requiring an abandonment of the strike as a conditionprecedent to the continuance of negotiations.The fulfillment ofthe duty to bargain during the progress of a strike permits the im-position of no such prerequisite.29agreement to employ any of the parties of the first part[the strikers]but should anyof the parties of the first part be employed or reemployed by the Poultrymen's ServiceCorporation such employment or reemployment shall be without prejudice to 'the main-tenance of the action or actions referred to in paragraph one above."It further providedthat no striker who might be reinstated should be discriminated against by reason ofthe maintenance, of said suit,"nor shall it be a condition to their reemployment thatthey or anyof themshall discontinue their suit or suits under the Fair Labor Standards-Act, nor in event of reemploymentshallany pressure be exerted upon them^by the partyof the second part to discontinue such suit or suits "29Matter of KelloggSwitchboardand Supply Co, a corporationandAmerican Federa-ttion of Labor, et at28 N. L. R. B. 847; andcasescited therein. L Cf.Matter ofI- 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe negotiation of an agreement in settlement of the strike was'further made impossible of attainment by the respondent's persistentrefusal to perform its legal duty to reinstate the striking employees.While the respondent did offer to reinstate some of the strikers, itnever receded from its position that it would not reinstate all thestrikers in a group, as requested by the Union, or discharge employeeshired since the commencement of the strike to facilitate such rein-statement.Since the strike was caused and, as we hereinafter find,was prolonged by the respondent's unfair labor practices, the striking,employees were, in the absence of some valid cause for discharge,entitled to their former positions upon request.We find, as did theTrial Examiner, that by its refusal to reinstate the strikers solelybecause of its unwillingness to displace employees hired during thestrike, the respondent evinced a preference discouraging to unionmembership 30Nor do we find merit in the respondent's contentionthat the settlement agreement entered into between the respondent,and its employees on January 8, 1941, relieved the respondent of anyduty it might have to reinstate the strikers.The Board was not aparty to and did not approve the agreement, nor does the agreementpurport to'recognize or settle the rights of the respondent's employeesunder the Act.Furthermore, the respondent breached the terms ofthe agreement soon after its execution.The suit under the Fair'Labor Standards Act was recognized as a concerted activity of thestrikers by the agreement itself,31 and we find, as did the Trial Exami--ner, that by threatening Combi and Matthews With discharge aftertheir return to work if they did not drop such activity; the respond-ent not only violated the terms of the agreement but interfered with.RelianceManufacturing CompanyandAmalgamated Clothing Workers of America,etat.,28 N L R B 1051, enf'd as modRelianceManufacturing Company V. N. L. R. B.,December 20, 1941 (C C. A 7), rehearing denied February 12. 1942. (C. C. A. 7).'30 InMatter of Rapid Roller Co. v N. L. R. B,February 3, 1942 (C. C. A. 7),remand-ing to adduce additional evidence upon another issueMatter of Rapid Roller Co., a corpo-rationandLocal 120, United Rubber Workers of America, affiliated with the C. I. 0.,33 N. L. R. B 557, the Court stated :The company by its unfair labor practice had caused the strike. The employeesby reason of the wrongful act of the company had not lost their status as employees.'Therefore,when they offered to return to work in a body within two months of thedate of the commencenrent of the strike they were entitled to reinstatement to theirold positions then held by persons employed to take their place after the strike.When the company refused to take back its striking employees and insisted on keepingin positions persons hired after the strike, it discriminated against the old employeesin violation of Sec. 8 (3) of the Act.NationalLaborRelations Board v. MackayRadio304 U. S. 333, 346, 347, 5'9 S. Ct 904, 82 L. Ed. 1381; MIf.Ritzwoller Co.v.National Labor Relations Board,114 Fed. (2d) 432, 437;Black Diamond S. S.Corp. v. NationalLaborRelations Board,94 Fed (2d) 875, 879.31The agreement contains the following recital : "AND WHEREAS certain actions atlaw are-pending. to wit, a suit brought by Henry S Salu,solia, individually, and on behalfof certain others of the striking employees of Poultrymen's Service Corporation,against..said corporation, under the Fair Labor Standards Act - 1 9 3 8 , . . . " POULTRYMEN'S SERVICE CORPORATION463restrained, and coerced its employees,in the exercise of the rightsguaranteed in Section 7 of the Act.32We find that at all times following the commencement of the strikeon October 21, 1940, the respondent refused to bargain collectivelywith the Union as the exclusive representative of its employees inan appropriate unit with respect to rates of pay, wages, hours ofemployment, and other conditions of employment, and that thereby,and by refusing to reinstate all the striking employees, the respond-ent prolonged the strike and interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.We further find that the respondent, by refusing to reinstate allthe strikers as a group on November 6, 1940, and thereafter, discrimi-nated in regard to the hire and tenure-of their employment, therebydiscouraging membership in the Union and interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaran-teed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above, occurring in connection with the operations of the re-spondent described in Section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing.commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent, has engaged in certain unfairlabor practices, we shall order it to cease and desist from such prac-tices and to take certain affirmative action designed to effectuate thepolicies of the Act.We have found that the respondent refused tobargain collectively with the Union as the exclusive representativeof its employees within an appropriate unit.Accordingly, we shallorder the respondent, upon request, to bargain with the Union as suchrepresentative.We have found that the respondent --d'iscriminated against thestriking employees in regard to their hire and tenure of employmentbecause they had gone on strike in protest against the' respondent'sunfair labor practices.We" shall, therefore, order the respondentto offer those employees who have not already been reinstated im-12 SeeMatter of M. F A. Milling Company,. Missouri FarmersAssociationInc. andUnited Grain, Processors Local 20692 (A. Fof L.) 26 N. L. R. B 614. 464DECISIONSOF NATIONALLABOR RELATIONS BOARD;mediate and full reinstatement to their - former or substantiallyequivalent positions without prejudice to their seniority and otherrights and privileges.The reinstatement shall be effected in thefollowingmanner : All employees hired by the respondent afterOctober 21, 1940, the date of the commencement of the 'strike, shall,if necessary to provide employment for those to be offered reinstate-there is not sufficient employment available for the employees to beoffered reinstatement, all available positions shall be distributedamong the remaining employees, including those to be offered rein-statement, without discrimination against any employee because ofhis union membership or activities, following such system of senior-ity - or other practice as has heretofore been applied in the conductof the respondent's business.Those employees, if any, remainingafter such .distribution, for whom no employment is immediately.available, shall be placed upon a preferential list and offered employ-ment in their former or substantially equivalent positions as suchemployment becomes available and before other persons are hiredfor such work, in the order determined among them by such systemof seniority or other practice as has heretofore been followed by therespondent.We shall also order that the respondent make whole the strikingemployees for any loss of pay they may have suffered by reason ofthe respondent's refusal to reinstate them, by payment to them' ofa sum equal to the amount which they normally would have earnedas wages from the date of application for reinstatement on November6, 1940, to the date when they were reinstated by the respondent, orif they have not yet been reinstated, to the date of the respondent's,offer of reinstatement or placement upon the preferential list-herein-above described, less their 'net earnings 33 during said period.,The striking employees who have not yet been reinstated ' by therespondent are listed in Appendix A, while the striking employeeswho have heretofore been reinstated by the respondent and the re-spective dates on which they were reinstated are listed in AppendixB, attached hereto.Upon the basis of the foregoing findings of fact and upon theentire record-in the case, the Board makes the following :31By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but, for his unlawfuldischarge and the'consequent necessity of his seeking'employment elsewhere.SeeMatterof: Crossett Lumber CompanyandUnited.Brotherhood of Carpenters and Joiners, ofAmerica, Lumber and Sawmill Workers Union,Local 2J90,8N.LR B 440 Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefiprojectsshall be considered as earnings."'See'Republic Steel Corporation,v.N. L. R. B ,311 U. S. 7..:.111'),.11'i POULTRYMEN'S SERVICECORPORATION -465CONCLUSIONS OF LAW1.United Cannery, Agricultural, Packing, and Allied Workers ofAmerica, affiliated with the Congress of Industrial Organizations,isa labor organization, within the meaning, of Section -2 (5) ofthe Act.2.All the respondent's' employees excluding secretaries, salesmen,and supervisory employees, at all times material herein constitutedand now constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.3.United Cannery, Agricultural, Packing and Allied Workers ofAmerica; affiliated with the Congress of Industrial Organizations,is and at all times since September 28, 1940, has been, the exclusiverepresentative of all the employees in the above unit for the purposesof collective bargaining, within the meaning of Section 9 (a) ofthe Act.'4.By refusing on or about October 4, 1940, and at all times there-after, to bargain collectively with United Cannery, Agricultural,Packing and Allied Workers of America, affiliated with the Congressof Industrial Organizations, as the exclusive representative of its-employees in said unit, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (5) ofthe Act.5.By discriminating in regard-to the hire and tenure of employ-ment of the striking employees listed in Appendices A and B attachedhereto, thereby discouraging membership in United Cannery, Agri-cultural,Packing and Allied Workers of America, affiliated withthe Congress of Industrial Organizations, the respondent has engagedin and is engaging in unfair labor practices, within the, meaning. ofSection 8 (3) of the Act. _6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging "in unfair labor practices,within the meaning of Section 8 (1) of-the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within, the meaning of Section 2 (6) and (7)of the Act.8.The respondent did not discharge its striking employees onOctober 21, 1940, and has not thereby engaged in unfair laborpractices, within the meaning of Section 8 (3) of the Act.ORDER.Upon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor. Relations403892-42-vol. 41-30 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, the National Labor Relations Board hereby orders that therespondent, Poultrymen's Service Corporation, Toms River, NewJersey, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Cannery, Agri-cultural,Packing and Allied Workers of America, affiliated withthe Congress of Industrial Organizations, as the exclusive repre-sentative of all of its employees, excluding secretaries, salesmen, andsupervisory employees;(b)Discouraging membership in United Cannery, Agricultural,Packing and Allied Workers of America, affiliated with the Congressof Industrial Organizations, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its em-ployees or in any other' manner discriminating in regard to theirhire and tenure of employment or any terms and conditions of,theiremployment ;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to' form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing; or to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aidand protection as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with United Cannery, Agri-cultural, Packing and Allied Workers of America, affiliated with theCongress of Industrial Organizations, as the exclusive representativeof all of its employees, excluding secretaries, salesmen, and super-visory employees, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(b)Offer to the striking employees listed in Appendix A, attachedhereto, immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights or privileges, in the manner set forth in the, sectionentitled "The remedy" above; and place those employees for whomemployment is not immediately available upon a preferential list inthe manner set forth in said section, and thereafter in said manner,offering them employment as it, becomes available;'(c)Make whole the striking employees listed in Appendix A.attached hereto, for any loss of pay they may have suffered by reasonof the respondent's discrimination in regard to their hire and tenureof employment, by payment to each of them of a sum of moneyequal to that which he would normally have earned as wages during POULTRYMEN'S SERVICE CORPORATION,'467the period of the date of application for reinstatement on November6,1940, to the date of the respondent's offer of reinstatement orplacement on the preferential list' as set forth in the section entitled"The remedy" above, less his net earnings during such period; andmake whole the employees listed in Appendix B, attached hereto,by payment to each of them^of a-sum of money equal to that whichhe would normally have earned as wages during the period fromthe date of the application foil reinstatement on November 6, 1940, tothe date of his reinstatement by the respondent, less his net earningsduring such period;(d)Post immediately in conspicuous places throughout its plantand maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating (1) thatthe respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a), (b), and (c) hereof;(2) that the respondent will take the affirmative action set forth inparagraphs 2 (a), (b), and (c) hereof; and (3) that the respondent'semployees are free to become or remain members of United Cannery,Agricultural, Packing and Allied Workers of America, affiliated withthe Congress of Industrial Organizations, and that the_ respondentwill not discriminate against any employee because of membershipin or activity on behalf of that organization;(e)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent discharged its striking employees on October 21,1940, be, and it hereby is, dismissed.MR. WM. M. LEISERSON took no part in the consideration of theabove Decision and Order.APPENDIX AEdna StewartMildred Ros'enbergEdna GoodmanFrances MillerFred GatschRufus ThompsonWalter GaskillEdward McManisJohn CollinsWalter HuhnHerman GoodmanHerschel StoutIrving KilpatrickWoodrow McCallHenry SalussoliaHarry SolomonMarshall McCall 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BDate ReinstatedCarl Sonnenfeld_______________________________ November 14, 1940Harold Frederickson___________________________ November 14, 1940Frank Johnson -------------------------------- November 14, 1940Carson Cornelius______________________________ November 14, 1940Melvin Johnson________________________________ November 14, 1940Eugene Leber_________________________________ December 30, 1940Delmar Combi_________________________________ February 14, 1941Woodrow Matthews____________________________ February 17, 1941